ORDER

PER CURIAM.
Appellant, James Adams, appeals from a decree of dissolution entered in the Circuit Court of the County of St. Louis in which respondent, Aritha Adams, was awarded maintenance of $300.00 per month. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court is supported by substantial evidence, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use *750the parties here involved has been provided explaining the reasons for our decision.